DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 
Allowable Subject Matter
Claims 16-34 and 36 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 16 and 28, the prior art of record fails to teach or suggest in response to determining the availability of free computing power of a motor vehicle, providing no computing power to a vehicle-external cloud when an entirety of the free computing power is used for driving operations of the motor vehicle, a maximum computing power to the vehicle-external cloud when the motor vehicle is not operational, and a partial computing power to the vehicle-external cloud when at least a portion of the entirety of the free computing power is used for driving operations of the motor vehicle in combination with the other limitations of each respective independent claim.  Reber, the most similar prior art of record, discloses that a user of the vehicle may manually disable any providing of computing power to the vehicle cloud (§ 0049) and the user of the vehicle may manually enable the providing of computing power to the vehicle cloud (§ 0049).  However, Reber’s manual enabling/disabling of the vehicle cloud processing device does not appear to be predicated on whether the vehicle is operational or not. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
S. Abdelhamid, H. S. Hassanein and G. Takahara, “Vehicle as a resource (VaaR),” in IEEE Network, Vol. 29, No. 1, pp. 12-17, Jan.-Feb. 2015 – The concept of Vehicle as a Resource is introduced and sheds light on the services a vehicle can potentially provide on the road or parked.  However, there is no disclosure regarding offering different levels (none, all, some) of free computing power based on different levels (none, all, some) of the availability of free computing power in the vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452